     Case 1:19-cr-00761-JPO Document 185 Filed 12/04/20 Page 1 of 1




                         PELUSO & TOUGER, LLP
                           70 LAFAYETTE STREET
                         NEW YORK, NEW YORK 10013
                            PelusoandTouger.com

                                                          Ph. No. (212) 608-1234
                                                          Fax No. (212) 513-1989

December 1, 2020
By ECF
Honorable J. Paul Oetken
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007


       Re: United States v. Christian Liverman,
           19 CR 761 (JPO)

Your Honor,

Mr. Liverman’s sentence is currently scheduled for December 21, 2020. I would most
respectfully request that his sentence be adjourned to a date in February 2021 that is
convenient for the Court. The reason for this request is that I need certain documents
and information to adequately prepare for the sentence and due to delays brought
about by Covid I am not able to get these documents in a timely fashion. I have
contacted AUSA Frank Balsamello and he has no objection to this request.

Thank you very much for your attention to this matter.

Most Respectfully,                     Granted.
                                       Sentencing is hereby adjourned to February 24,
                                       2021, at 11:00 am.
David Touger, Esq.                       So ordered.
                                         December 4, 2020
